Title: From James Madison to Tobias Lear, 6 June 1804
From: Madison, James
To: Lear, Tobias



Sir,
Department of State, June 6th. 1804
On receiving information of the loss of the Philadelphia, the inclosed Act was passed by Congress, whereby a million of dollars was appropriated to enable the President to impart such vigor to the conduct of the war as might at once change the exultation of the enemy in his casual fortune into a more proper sentiment of fear and prepare the way for a speedy and lasting peace with Barbary. The five following frigates have therefore been appointed to sail into the Mediterranean and will proceed without delay, viz,


The President of
44 Guns
Commodore S. Baron


The Congress
36
Capt. Rodgers


The Constellation
36
Capt. Campbell


The Essex
32
Capt. J. Barron and


The John Adams

Captain Chauncey armed en flute,


making our whole force in that sea amount to 6 frigates and 5 sloops of War.
Commodore Barron has orders to provide at a suitable time for your joining him in order to the negotiation of a peace with Tripoli. This we hope may now be effected under the operations and auspices of the force in the hands of that Officer, without any price or pecuniary concession whatever. Should adverse events or circumstances, of which you can best judge, and which are not foreseen here, render the campaign abortive and a pecuniary sacrifice preferable to a protraction of the war, you are authorized to agree in the last instance, and in that only, to the terms of peace specified in my letter to Mr. Cathcart of the 9th of April 1803, with such modifications as may be convenient. Of the twenty thousand dollars permitted to be given as the first purchase and Consular present, five thousand are to be retained until a Consul for Tripoli to be Commissioned by the President shall arrive. Should you be able to reduce the terms, as may be expected, you will retain a proportionate sum for this object. On peace being made you have authority to place at Tripoli a temporary Agent to attend to our affairs. For the ransom of the prisoners, if a ransom be unavoidable you may stipulate a sum not exceeding five hundred dollars for each prisoner including Officers, but deducting from the number in the hands of the Bashaw those promised to Capt. Dale to be released in return for the release of some of the Bashaw’s subjects who had been captured by him, and also as many as may be considered an equivalent for the Captures of Capt. Preble. A desirable shape to give the ransom money would be an annuity payable in four or five instalments. This rate of ransom must not be yielded however without such a change of our affairs by accident to the Squadron or by other powers joining against us in the war as is very unlikely to happen: and you will bear in mind that the sum of 500 dollars per man connected with the terms which were otherwise favorable was the voluntary offer of the Bashaw to Capt Preble in the month of January prior to the reverse which he has since experienced, and to his knowledge of the force now sent against him.
Of the co-operation of the Elder brother of the Bashaw of Tripoli we are still willing to avail ourselves, if the Commodore should Judge that it may be useful; and to engage that co-operation as well as to render it the more effectual, he has discretionary authority to grant him pecuniary or other subsidies not exceeding twenty thousand dollars: but the less reliance is to be placed upon his aid, as the force under the orders of the Commodore is deemed sufficient for any exercise of coercion which the obstinacy of the Bashaw may demand. The power of negotiation is confided in you in the first instance, but in case of accident it is to devolve upon the acting Commander of the Squadron. A very elegant Sabre prepared in London and intended for a present, the motive to which no longer exists, is delivered to Commodore Barron to be deposited in your hands and which you may apply to any necessary purpose. Its value in London was 679 pounds sterling. It is the same which was returned to this Department by Mr William Eaton.
The inclosed advertisement will inform you of the manner of carrying into effect the proposed change of the Mediterranean passport.
The Navy Department have made an arrangement for repaying you the advances stated in your letter of the 24th December to have been made for the relief of the Officers and crew of the Philadelphia. Exclusive of this, the following conjectural estimate is made of the state of our pecuniary transactions. You were provided with funds to the amount of $ 97,000


Instead of 24,000 of the same which you was to receive from Mr Cathcart, you received from him in cash
12 000



A Consular present, which you suppose will sell for
20,000




32,000




24 000



Add the difference
  8,000




105,000


Your Expenditures and those of Mr OBrien have been for the Consular present
20,000



The Biennial present
16,000



account of OBrien
4 000



Capt Morris and his crews ransom
 6,800




46,800




You have further to expend for debt to the Jews
15.800



Dr Davis at Tunis—say
4 000



yourself for salary &c say
 4 000





 70,600 




34 400 


May be wanted for purchasing peace with
}



Tripoli and your expences in going there
 22 000 


and to Tunis
 12,400 


On the other hand we Owed in Sept. 1803 two years annuity to Algiers—say at 30,000
}
60,000 


We have remitted only

 14 000 




46.000 


cash unappropriated in your hands

 12 400 




33.600 


To be remitted from the Treasury

 20,000 


Leaving a debt of
13.600 


But if the peace should be made with Tripoli without a pecuniary sacrifice or a small one, the whole or part of the 20,000 will be applicable to its discharge.
From a quantity of Brass now on hand it is in our power to furnish the 10 twenty four pounders and five Eighteen pounders, requested by the Dey of Algiers. They will not perhaps cost without freight more than Eighteen thousand dollars and if they would be taken for a years annuity as Mr OBrien suggests, it would be an advantageous measure to send them, but, if otherwise, as he imagines the rate at which the Danes, Swedes and Spaniards furnish them produces a loss of not more than a fourth or a third upon the Cost, they form a remittance preferable in a high degree to the list handed you by the Minister of Marine on the 26th December last. It is believed that they can be prepared in two months. In the mean time the Cargo of the Sally, which was wrecked near St Lucar will be repeated, with such additions as are hinted in your letter of the 24 Decr. as substitutes for part of the list of the Minister of Marine. The articles of that list being so disadvantageous you will lose no opportunity of obtaining its retraction, as respects the powder, cordage and cables: and if the money is received at the rate of 30,000 dollars pr. year according to the undertaking of the Jews, after the brass Guns, timber &c are forwarded; there will be nothing due even for the current years annuity: consequently there will be no claim to the list being remitted at least for the present.
The ransom money of the prisoners is provided for by a credit which the Secretary of the Treasury has given you on the House of Sir Francis Baring & Co., a copy of the letter to whom is inclosed.
Mr. Eaton has presented his accounts comprehending various charges, for which the regular vouchers could not be procured from the nature of the case. I inclose an abstract of the whole and request that you will take a convenient opportunity of examining them either in person when you may go to Tunis or through the medium of Dr. Davis. In particular I wish for information respecting the cause of the detention of the Gloria at Tunis after her return from Gibraltar, and what she would have chartered for pr. month; of the truth of the extortion by the Bey’s Minister, and any illustration you may be able to procure of the transaction, which resulted in charging the sum stated for the detention of the Ann Maria at Tunis.
Under the instructions formerly given to Mr. Cathcart to propose a periodical sum to be paid to Tunis and which have been repeated to you, he made the offer which they authorized, but it was declined by the Bey’s Minister. We are therefore now under no obligation to renew or accede to it; and unless the pacification with Tripoli should, contrary to our expectation, set a precedent, you will be silent with respect to the periodical payments to Tunis, and even repel them if the subject should be revived by the Bey. You will judge from your communications with Mr Davis and other means of information how far it may be requisite, if a favorable accommodation takes place with Tripoli, for you to go to Tunis; for if the Bey remains quiet and does not expect you, and especially if the Presidents last letter to him should have silenced his demands, it may be expedient to avoid Tunis. But if his expectations of the frigate or other exorbitant sacrifices render it necessary for you to come to a final explanation with him, you will concert with the Commodore the exhibition of such views of his injustice and the naval faculties of the United States, as may repress or very much reduce his hopes of obtaining sacrifices from us: for it was not only to overawe Tripoli that the expence of equipping this Squadron was incurred, but upon a calculation of its salutary effects upon the other Regencies and especially Tunis, whose unfriendly conduct might require its presence. It is hardly necessary to observe that this remark is not meant to prompt undue provocations to war; much less a commencement of it. Your prudence will be a security that your communications with Tunis will be addressed to such motives only as may have the best effect upon the preservation of peace according to the circumstances under which your intercourse may be conducted.
Inclosed is a letter from the President to the Dey of Algiers in answer to his request for the Cannon. With sentiments of high respect & consideration, I remain Sir Your most Ob Sert
James Madison
